DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 2/1/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because at the end of the fourth line, “and” should be inserted to make clear that both limitations in the second-to-last line and in the last line are required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-185070, machine translation).
ith respect to claims 1 and 2, Sawada discloses a nanocomposite particle for nanocomposite particle-dispersed liquid prepared by surface-treating core silica particles having particle diameter of 5-200 nm and akoxysilane with perfluorocarbon sulfonic-acid polymer (abstract).  The perfluorosulfonic acid-polymer includes one of formula 
    PNG
    media_image1.png
    133
    455
    media_image1.png
    Greyscale
where x is 5 to 13, y is 1000, p = 0 to 3, q = 0 or 1, n = 1 to 12, and X is a fluorine or trifluoromethyl group (paragraph 0021) which reads on the perfluorocarbon sulfonic acid of instant claim 2 when p = 0, q = 1, and n = 1 to 12.
Sawada fails to disclose the equivalent weight of the perfluorocarbon sulfonic acid resin, however, the equivalent weight is dependent on the number of sulfonic acid groups based on weight of polymer.
Therefore, it would have been obvious to one of ordinary skill in the art to select a perfluorocarbon sulfonic acid resin having claimed equivalent weight because Sawada discloses a perffluorocsulfonic acid resin that reads on the claimed formula—absence evidence of unexpected or surprising results that are reasonably commensurate in scope with the scope of the claims.
With respect to claim 3, Sawada discloses that the organic dispersion seclude methanol, ethanol, and isopropyl alcohol (paragraph 0060).
With respect to claims 4 and 5, Sawada discloses that the nanocomposites are useful in coating materials and paints (paragraph 0003), which inherently form a film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn